In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00171-CR



          BRANDON HARRISON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                 Bowie County, Texas
            Trial Court No. 17-F-0592-102




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The clerk’s record and volumes six, fourteen, and sixteen of the reporter’s record, as

well as Exhibits 7 and 37, contain the names of persons who were minors at the time the offense

was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing

with the court, including the contents of any appendices, must not contain sensitive data.” TEX.

R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volumes six, fourteen, and sixteen of the reporter’s record, as well as Exhibits

7 and 37, contain sensitive data, we order the clerk of this Court or her appointee, in accordance

with Rule 9.10(g), to seal the electronically filed clerk’s record and volumes six, fourteen, and

sixteen of the reporter’s record, as well as Exhibits 7 and 37.

       IT IS SO ORDERED.



                                                      BY THE COURT

Date: June 12, 2019




                                                  2